                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    DR. OCHEOWELLE OKEKE,                                                   CIVIL ACTION
         Plaintiff

    VERSUS                                                                  NO. 20-450

    ADMINISTRATORS OF THE                                                   SECTION: “E”
    TULANE EDUCATIONAL FUND,
        Defendant



                                   ORDER AND REASONS

       Before the Court is the Motion for Summary Judgment by Defendant The

Administrators of the Tulane Educational Fund (“Tulane”) on Plaintiff’s disparate impact

race and sex discrimination claim.1

        For the reasons that follow, the motion is GRANTED.

                                           STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”2 “An issue is material if its resolution could affect the outcome of the action.”3

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.”4 All reasonable inferences are drawn in favor of the nonmoving party.5

There is no genuine issue of material fact if, even viewing the evidence in the light most




1 R. Doc. 70. Plaintiff filed an Opposition. R. Doc. 74. Tulane filed a reply. R. Doc. 76.
2 Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
3 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
4 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); See also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
5 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

                                                   1
favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law.6

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’”7 If the moving

party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the

record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist.8

        If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim.9 When proceeding under the first option, if the

nonmoving party cannot muster sufficient evidence to dispute the movant’s contention

that there are no disputed facts, a trial would be useless, and the moving party is entitled



6 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
7 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.
v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
8 Celotex, 477 U.S. at 322–24.
9 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)

(citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S. at 322–24, and
requiring the Movers to submit affirmative evidence to negate an essential element of the nonmovant’s
claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an essential
element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and requiring
the movant to make an affirmative presentation to negate the nonmovant’s claims on summary judgment);
10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE
§2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both agreed as
to how the summary-judgment burden of proof operates; they disagreed as to how the standard was applied
to the facts of the case.” (internal citations omitted)).
                                                      2
to summary judgment as a matter of law.10 When, however, the movant is proceeding

under the second option and is seeking summary judgment on the ground that the

nonmovant has no evidence to establish an essential element of the claim, the nonmoving

party may defeat a motion for summary judgment by “calling the Court’s attention to

supporting evidence already in the record that was overlooked or ignored by the moving

party.”11 Under either scenario, the burden then shifts back to the movant to demonstrate

the inadequacy of the evidence relied upon by the nonmovant.12 If the movant meets this

burden, “the burden of production shifts [back again] to the nonmoving party, who must

either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce

additional evidence showing the existence of a genuine issue for trial as provided in Rule

56(e), or (3) submit an affidavit explaining why further discovery is necessary as provided

in Rule 56(f).”13 “Summary judgment should be granted if the nonmoving party fails to

respond in one or more of these ways, or if, after the nonmoving party responds, the court

determines that the moving party has met its ultimate burden of persuading the court that

there is no genuine issue of material fact for trial.”14

        “[U]nsubstantiated assertions are not competent summary judgment evidence.

The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports his or her




10 First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 288–89 (1968); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249–50 (1986).
11 Celotex, 477 U.S. at 332–33.
12 Id.
13 Celotex, 477 U.S. at 332–33, 333 n.3.
14 Id.; See also First National Bank of Arizona, 391 U.S. at 289.

                                                   3
claim. ‘Rule 56 does not impose upon the district court a duty to sift through the record

in search of evidence to support a party’s opposition to summary judgment.’”15

                                       LAW AND ANALYSIS

I.      Exhaustion of Administrative Remedies.

        On November 11, 2019, Plaintiff received a notice of right to sue from the EEOC.16

In its Motion for Summary Judgment, Tulane argues Plaintiff failed to administratively

exhaust her disparate impact claim related to hospital shift scheduling.17 Tulane argues

Plaintiff “waived this claim by not preserving it in an EEOC Charge.”18 Tulane states that

the “only possible disparate impact claim that Plaintiff administratively exhausted would

involve her Charge allegation that ‘Dr. Wiese used a program for recruiting people into

the Med-Peds program that created a disparate impact on minority students.’”19 Tulane

argues this claim of disparate impact in recruiting is “not remotely related to the hospital

shift scheduling process,” which Plaintiff now argues created a disparate impact.20 Tulane

argues Plaintiff’s claim regarding disparate impact in hospital shift scheduling is “a wholly

new disparate impact claim that [Plaintiff] never preserved at the EEOC stage.”21

        Plaintiff argues she sufficiently exhausted her administrative remedies.22 In her

Opposition to Tulane’s Motion for Summary Judgment, Plaintiff states the EEOC Charge

contains “both a factual basis and specifically alleges a disparate impact claim,” and that

“[t]he facts set forth in the EEOC Charge indicate more than one claim for disparate


15 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324; Forsyth

v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–
16 & n.7 (5th Cir. 1992)).
16 R. Doc. 30 at ¶ 9.
17 R. Doc. 70-1 at p. 10.
18 Id.
19 Id. at p. 11.
20 Id. R. Doc. 74 pp. 12–24.
21 R. Doc. 70-1 at p. 10.
22 R. Doc. 74 at p. 6.

                                                      4
impact.”23 Plaintiff argues her EEOC Charge set forth complaints “about the scheduling

practices of Tulane, which disproportionately negatively affected female and minority

residents.”24 Plaintiff argues

         The Court need not look that far beyond the actual statements in the four
         corners of the EEOC Charge as facts regarding the employment practices
         including unfair schedules, disproportionate work schedules, interference
         with graduation requirements, and the ATLAS recruiting tools and how they
         disproportionately affect minorities are specifically stated in the EEOC
         Charge and repeated in the Complaint and the Amended Complaint.
         However, even assuming that the facts are not by themselves sufficient, the
         facts given are sufficient to suggest a claim of disparate impact that can
         “grow out” of those facts.25

         Plaintiff specifically points to the following language in her EEOC Charge, which

she argues contains a factual basis for a claim of disparate impact in scheduling:

         Dr. Wiese limited the Charging Parties' ability to complete the core program
         requirements established by the Accreditation Council for Graduate
         Medical Education (ACGME), by unfairly scheduling female and minority
         residents, by giving them excessively high-service-demand rotations and by
         then restricting their ability to make reasonable adjustments to those
         schedules. Dr. Wiese unfairly scheduled the Charging Parties (minority
         residents) to disproportionate and inflexible work schedules, compared to
         their non-minority counterparts. Despite repeated and specific requests to
         correct these schedules, the Internal Medicine Department continues to
         violate the requirements of ACGME and the university's agreement to
         provide adequate and appropriate residency training.

         Further, Dr. Wiese responded to a Town Hall Meeting request in a
         discriminatory manner; used a program for recruiting people into the Med-
         Peds program that created a disparate impact on minority students; denied
         a recruiting request to fill two vacant Med-Peds positions; and
         demonstrates a trend of undermining the authority of female residents.

         The Charging Parties assert that the leadership of the Internal Medicine
         program has ignored their repeated requests to address the culture of
         inappropriate behavior that has had a disparate impact on minority
         students. Dr. Wiese, as head of the Internal Medicine Program, directly
         fostered this unjust work environment for residents of color, relating to
         meeting their core requirements for graduation, work schedules meeting

23 Id.
24 Id. at p. 2.
25 Id. at p. 8.

                                              5
        professional and personal needs, and receiving an educational and work
        experience free of marginalization and explicit bias. Nonminority residents
        are not subjected to these issues.26

       A complainant must file a timely charge with the EEOC or other state or local

agency prior to commencing a civil action in federal court under Title VII.27 In deciding

whether an EEOC Charge exhausts a particular claim, the EEOC Charge is to be construed

broadly, as Title VII “was designed to protect the many who are unlettered and

unschooled in the nuances of literary draftsmanship.”28 While the Court may construe a

Charge broadly, the Court will only find that a Charge exhausts a claim when the claim

could “reasonably be expected to grow out of the Charge of discrimination.”29 An

employee may file a civil action “not only upon the specific complaints made by the

employee’s initial EEOC charge, but also upon any kind of discrimination like or related

to the Charge’s allegations, limited only by the scope of the EEOC investigation that could

reasonably be expected to grow out of the initial charges of discrimination.”30

       The Court agrees with Plaintiff that, although she apparently was represented by

counsel at the time, her EEOC charge is interpreted broadly enough to exhaust her claim

of disparate impact in shift scheduling. First, the Charge specifically mentions that female

and Black residents have suffered disparate impacts as a result of work scheduling.31

Additionally, even if the language of the charge were not specific enough, a claim of

disparate impact in shift scheduling can reasonably be expected to grow out from the




26 Id. at p. 6; R. Doc. 74-2.
27 42 U.S.C. § 2000e-5 (2012).
28 McClain v. Lufkin Indus., Inc., 519 F.3d 264, 273 (5th Cir. 2008) (citing Sanchez v. Standard Brands,

Inc., 431 F.2d 455, 465 (5th Cir. 1970)).
29 Sanchez v. Standard Brands, Inc., 431 F.2d 455, 465 (5th Cir. 1970)
30 Fellows v. Universal Rests., Inc., 701 F.2d 447, 451 (5th Cir. 1983).
31 R. Doc. 74 at p. 6; R. Doc. 74-4 at p. 2.

                                                   6
Charge’s factual assertions regarding disparities and unfairness in shift scheduling.32 The

EEOC Charge is sufficient to satisfy the exhaustion requirement.

        Nevertheless, even though Plaintiff properly exhausted her administrative

remedies on her disparate impact claim relating to hospital shift scheduling, the Court

finds Plaintiff cannot succeed on her disparate impact claim. Plaintiff failed to specifically

identify a particular, facially neutral policy or practice that had a causal relationship to a

disparate impact on minority female residents.

II.     Summary Judgment is Granted on Plaintiff’s Title VII Disparate
        Impact Sex and Race Employment Discrimination Claims.

        Title VII of the Civil Rights Act of 1964 prohibits discrimination in employment,

including both disparate treatment discrimination and disparate impact discrimination.33

A plaintiff may establish a prima facie case of disparate impact employment

discrimination under Title VII only if she demonstrates that her employer uses “a

particular employment practice that causes a disparate impact on the basis of race, color,

religion, sex, or national origin . . . .”34 In order to demonstrate that a particular

employment practice causes a disparate impact, the plaintiff must “demonstrate that each

particular challenged employment practice causes a disparate impact.”35

        Hence, to establish a prima facie disparate impact claim, the plaintiff must identify

the following three elements: (1) a specific, facially neutral policy or practice of the

employer; (2) a disparate, adverse effect on a protected group; and (3) a causal nexus

between the adverse effect and the policy or practice.36 “Plaintiffs alleging a Title VII




32 Id.
33 See id. § 2000e-2(a).
34 Id. § (k)(1)(A)(i). (emphasis added)
35 Id. § (k)(1)(B)(i).
36 Pouncy v. Prudential Ins. Co. of Am., 668 F.2d 795, 799–800 (5th Cir. 1982).

                                                    7
disparate impact claim must identify specific practices as being responsible for any

observed disparities,” and also must “conduct a systemic analysis of those employment

practices in order to establish their case.”37 The particularity requirement of the disparate

impact theory of liability imposes on a plaintiff an obligation to “isolate and identify,” a

specific employment practice allegedly responsible for the complained-of disparity.38 As

discussed below, Plaintiff has failed to isolate and identify a particular employment

practice responsible for the alleged disparity. As a result, Plaintiff cannot establish the

first element of her prima facie case of disparate impact employment discrimination, and

her claim must fail.

        The basis of Plaintiff’s disparate impact claim is that Tulane’s hospital shift

scheduling for residents “disproportionately negatively affected female and minority”

resident physicians at Tulane.39 Plaintiff argues that Black female residents

disproportionately experienced “harder rotations, lack of important training required for

graduation, and changes in employment conditions while rotating through Internal

Medicine.”40 Plaintiff’s burden, however, goes beyond pointing to alleged disparities—

“[t]he plaintiff must begin by identifying the specific employment practice that is

challenged.”41

        In her Opposition, Plaintiff argues she identified employment practices in her

Complaint that caused disparate impacts on the protected group.42 Plaintiff points to the

allegations in her complaint that




37 Munoz v. Orr, 200 F.3d 291, 299 (5th Cir. 2000).
38 Johnson v. Uncle Ben’s, Inc., 965 F2d 1363, cert denied, 511 U.S. 1068.
39 R. Doc. 74 at p. 2.
40 Id. at p. 4.
41 Watson v. Fort Worth Bank and Trust, 487 U.S. 977, 994 (1988).
42 R. Doc. 74 at p. 11.

                                                     8
        [a]t the end of the academic year, residents in their second, third and fourth
        years in the Pediatric and the Internal Medicine residency programs meet
        and prepare a template for their proposed upcoming schedules for the
        Pediatric part and the Internal Medicine part.

        After the schedule template is prepared, the Chiefs and Program Director
        for the Pediatric Program send the proposed Pediatric schedule to the Med-
        Peds Program Director to approve and/or amend their schedule to meet the
        ACGME requirements.

        However, at all times relevant hereto, the Internal Medicine Program Chiefs
        and Dr. Wiese refused to send the proposed Internal Medicine schedule to
        Med-Peds Program Director Dr. Dennar to approve and/or amend the
        internal medicine portion of the schedule.43

Additionally, in her Opposition, Plaintiff points to the following as examples of

employment practices or policies:

        Dr. Wiese’s actions as DIO and Program Director of Internal Medicine,
        regarding how he subjectively chose to modify the residents’ schedule which
        ultimately impacted ‘other minority female residents.’ Further . . . practices
        include decisions made regarding which residents get certain rotations and
        electives[,] decisions regarding which residents get Emergency Department
        rotations, and decisions regarding which rotations substituted for
        Emergency Department rotations-all of which affected minority residents
        disproportionately.44

Plaintiff also argues in her Opposition that

        Dr. Dennar’s authority to approve Med-peds program schedules for
        residents was taken [by Dr. Wiese and] . . . [w]hether this ‘subjective’
        interference with Dr. Dennar’s scheduling authority and her management
        of residents was actually neutral or ‘facially’ neutral (i.e. hidden
        discrimination), the fact remains, these employment practices caused
        disparate results on minority female residents.45

        None of the above described acts, however, is a policy or practice for purposes of

establishing a prima facie disparate impact claim under Title VII. Examples of policies or

practices cited in past disparate impact cases include high school diploma requirements,46


43 R. Doc. 1, ¶¶ 28–30.
44 R. Doc. 74 at p. 12.
45 Id. at p. 14.
46 Griggs v. Duke Power Co., 401 U.S. 424 (1971).

                                                    9
written aptitude tests,47 written test of verbal skills,48 a brief interview,49 nepotism,50 or

height and weight requirements.51 Rather than isolating identified and particular

employment practices, Plaintiff launches a broad-based claim against the cumulative

effect of Tulane’s hospital shift scheduling. Plaintiff’s claim must fail because the

disparate impact employment discrimination theory is not “the appropriate vehicle from

which to lodge a wide-ranging attack on the cumulative effect of a company’s employment

practices.”52

        Plaintiff points to the exception in 42 U.S.C. § 2000e–2(k)(1)(B)(i) which provides

“if the complaining party can demonstrate to the court that the elements of [the

employer’s] decision making process are not capable of separation for analysis, the

decision making process may be analyzed as one employment practice.”53 Plaintiff argues

that “all of these various employment practices must be taken as one practice . . . [b]ecause

several decisions were made without objective criteria.”54 Plaintiff cannot rely on this

exception because she has not specifically identified particular, facially neutral policies or

practices and, as a result, has not “demonstrated to the [C]ourt that the elements of [the

employer’s] decision making process are not capable of separation for analysis.”55

        Plaintiff argues a combination of “objective” and “subjective” practices are

responsible for the alleged disparities in scheduling experienced by the protected group.56

Prior to its decision in Watson v. Fort Worth Bank and Trust, the Supreme Court applied


47 Albermarle Paper Co. v. Moody, 422 U.S. 405 (1975).
48 Washington v. Davis, 426 U.S. 229 (1976).
49 See Watson v. Fort Worth Bank and Trust, 487 U.S. 977, 990 (1988).
50 Antonio v. Wards Cove Packing Co., Inc., 810 F.2d 1477 (1987).
51 Dothard v. Rawlinson, 433 U.S. 321 (1988).
52 Pouncy v. Prudential Ins. Co. of Am., 668 F.2d 795, 799–800 (5th Cir. 1982).
53 Id. (quoting 42 U.S.C. § 2000e–2(k)(1)(B)(i)).
54 R. Doc. 74 at pp. 15–16.
55 42 U.S.C. § 2000e–2(k)(1)(B)(i).
56 R. Doc. 74 at p. 12.

                                                   10
the disparate impact theory to review employment decisions based on the use of

standardized tests and other objective criteria,57 and applied the “conventional disparate

treatment theory . . . to review hiring and promotion decisions that were based on the

exercise of personal judgment or the application of inherently subjective criteria.”58 In

Watson, however, the Supreme Court held “subjective or discretionary employment

practices may be analyzed under the disparate impact approach in appropriate cases.”59

        As the Supreme Court expressly recognized in Watson, however, “[e]specially in

cases where an employer combines subjective criteria with the use of [objective criteria],

the plaintiff is . . . responsible for isolating and identifying the specific employment

practices that are allegedly responsible for any observed statistical disparities.”60 The

problem remains that Plaintiff has failed to isolate and identify specific employment

practices, and labeling such practices as “subjective” and “objective,” without actually

identifying the practices, cannot save Plaintiff’s claim from its deficiencies. Plaintiff still

has not identified specific, particularized practices whether objective or subjective.

        Furthermore, Plaintiff did not establish the existence of the other two elements

necessary to make out a prima facie disparate impact claim—namely, disparate effects

and causation.

        In her opposition, Plaintiff argues a disparate effect on members of a protected

group existed because “Dr. Okeke and black women rotating through Internal Medicine

had harder rotation schedules than white males rotating through the Internal Medicine




57 487 U.S. 977, 991 (1988). See, e.g., Griggs v. Duke Power Co., 401 U.S. 424 (1971).
58 Watson, 487 U.S. at 988. (emphasis added)
59 Id. at 991.
60 Id. at 994.

                                                    11
program as proven by the ‘AMION’ schedules and that they received more difficult

rotations . . . than whites and received less time to take electives.”61

        Proving the disparate effect element of a prima facie disparate impact case

“typically requires establishing that the practice or policy had a statistically significant

adverse impact on the protected class.”62 In Munoz v. Orr, the Fifth Circuit Court of

Appeal observed that “claims of disparate impact under Title VII must, of necessity, rely

heavily on statistical proof.”63

        In her Opposition, as proof of a disparate effect, Plaintiff asks the Court to consider,

inter alia, “Dr. Dennar’s analysis of the schedules” of her Black female Med-Peds

residents compared with the schedules of white male Internal Medicine residents, as well

as Plaintiff’s own statistical calculations “regarding the schedules for all residents under

Dr. Wiese.”64 The evidence Plaintiff asks the Court to consider as proof of a disparate

effect is not competent summary judgment evidence for several reasons.

        First, Plaintiff’s “statistical calculations” were untimely submitted.65 The

scheduling order provides that all discovery shall be completed in this matter by

December 15, 2020.66 This statistical calculations were first submitted into the record on

January 19, 2021, as part of Plaintiff’s Opposition to Tulane’s first motion for Summary

Judgment.67 In addition, Plaintiff did not list her statistical calculations as an exhibit on

her exhibit list or her amended exhibit list.68 There is no indication that this document


61 R. Doc. 74 at p. 17.
62 Canada v. Tex. Mut. Ins. Co., 766 F. App’x 74, 78 (5th Cir. 2019).
63 200 F.3d 291, 300 (5th Cir. 2000).
64 R. Doc. 74 at p. 20 (citing to R. Doc 74-9 for Dr. Dennar’s analysis and to R. Doc. 55-11 for Plaintiff’s

analysis and graphs).
65 See R. Doc. 55-11.
66 R. Doc. 17 at p. 9. See R. Doc. 17-1 at p. 3 (stating that “all discovery shall be completed not later than

December 15, 2020.”).
67 See R. Doc. 55-11.
68 See R. Docs. 37, 46.

                                                     12
was produced to Tulane before it was attached to her Opposition to Tulane’s first motion

for summary judgment.69 Dr. Dennar’s analysis was listed on Plaintiff’s amended exhibit

list.70 Although discovery was complete on December, 15, 2020, Dr. Dennar’s analysis was

produced on December 22, 2020; however, that delay is not material. Dr. Dennar was

listed on Plaintiff’s witness but there is no indication that Dr. Dennar would testify as an

expert statistician.71 Tulane’s statement of uncontested material facts reflects that

Plaintiff did not identify any expert witness,72 and Plaintiff did not deny or contest that

she did not identify any expert witness.73

        Second, the analyses of the schedules relied upon by Plaintiff was conducted by

Plaintiff and by Dr. Dennar. These analyses are unreliable. Plaintiff did not retain an

expert statistician to analyze the schedules and identify and explain the alleged

disparities.74 Plaintiff instead attached the AMION schedules, analyzed them herself, and

made conclusory assertions about what the schedules prove—as she argues, that there

was a disparate effect on Black women.75 Similarly, Plaintiff relies on analysis conducted

by Dr. Dennar, who “compared the schedules of her black female residents on Internal

Medicine rotations with white male residents in Internal Medicine,” as measured against

the “standard amount of time” for inpatient wards, subspeciality time, and elective time

for both Med-Peds residents and categorical Internal Medicine residents.76 Dr. Dennar

analyzed this data herself and concludes female Med-Peds residents of color “received

higher than standard wards as compared to their white male counterparts,” and “received


69 R. Doc. 55-11.
70 R. Doc. 46 at p. 5.
71 See R. Doc. 37.
72 R. Doc. 70-2 at ¶ 12.
73 R. Doc. 74-1 at ¶ 12.
74 R. Doc. 37 (Plaintiff’s Witness List).
75 R. Doc. 74 at pp. 17-19.
76 See R. Doc. 74-9.

                                             13
lower than the standard required weeks of subspeciality and elective time in comparison

to their white male counterparts.”77

       It is not at all clear the data and the analyses of the data—conducted by Plaintiff

and Dr. Dennar—proves what Plaintiff and Dr. Dennar assert it proves.78 This is largely

because, as explained above, Plaintiff failed to retain an expert to conduct the analysis of

the schedules and draw the comparisons between the schedules of the female Med Peds

residents of color and the white male Internal Medicine residents. Plaintiff and Dr.

Dennar are physicians—not statisticians—and they are not qualified to make these data

analyses and data comparisons on their own. Plaintiff and Dr. Dennar “cannot draw

statistical inferences from data because [they are] not an expert[s].”79 The data analyses

conducted by Plaintiff and by Dr. Dennar are unreliable. Plaintiff has not shown that a

practice or policy had a statistically significant adverse impact on a protected class.

       In order to establish the causation element a plaintiff typically “must offer

statistical evidence of a kind and degree sufficient to show that the practice in question

has caused the [disparate effect]” on members of a protected group.80 In her Opposition,

Plaintiff argues that “[b]ut for these employment practices, Dr. Okeke and minority

women residents would not have been impacted with less opportunities than white male

residents for elective and more ward rotations.”81 “[N]ormally a plaintiff must provide

comparative statistical evidence demonstrating a disparity in impact of a particular




77 Id.
78 See R. Doc. 74 at pp. 17–19; See also R. Doc. 74-9 at p. 4.
79 Munoz v. Orr, 200 F.3d 291, 304 (5th Cir. 2000).
80 Watson v. Fort Worth Bank & Trust, 487 U.S. 977, 994 (1988).
81 R. Doc. 74 at p. 21.

                                                 14
policy” to show the policy predictably results in discrimination and does not “merely raise

an inference of discriminatory impact.”82

        Plaintiff relies on Garcia v. Women’s Hospital of Texas, in which the Fifth Circuit

noted that a disparate impact plaintiff can prove causation without statistical evidence

when the plaintiff can show that the challenged practice would disproportionately impact

all or substantially all members of the protected class.83 In her Opposition, Plaintiff

focuses on the effects of the work schedules on black female Med-Peds residents rotating

through Internal Medicine. Plaintiff has focused on a small, selective group, and has

presented no evidence that all Black people or all women would be disparately impacted.84

Garcia does not apply.85 Accordingly, Plaintiff must rely on statistical evidence, and

statistical analyses and comparisons. As discussed above, Plaintiff’s statistical evidence

and statistical analyses are not admissible because they were, for the most past, untimely

produced and have not been shown to be reliable.

        Even more fundamental is the fact that Plaintiff faces an insurmountable hurdle in

proving causation because “a disparate impact claim that relies on a statistical disparity

must fail if the plaintiff cannot point to a defendant’s policy or policies that cause the

disparity.”86 Because Plaintiff failed to a identify a specific, particular facially neutral




82 Treece et al. v. Perrier Condo, Owners Assoc., Inc., et al., 2020 WL 759567 (E.D.La. Feb. 14, 2020)
83 97 F.3d 810, 813 (5th Cir. 1996).
84 R. Doc. 74 at pp. 16–17 (arguing that the ‘employment practices by Dr. Weise’ “disproportionately affected

black women who were . . . rotating through their Internal Medicines schedules within their Med-Peds
program . . . .”). See id. at pp. 17-19 (Plaintiff’s own statistical analyses of the schedules focusing solely on
black female Med-Peds residents rotating through Internal Medicine).
85 R. Doc. 74 at pp. 16–17 (arguing that the ‘employment practices by Dr. Weise’ “disproportionately affected

black women who were . . . rotating through their Internal Medicines schedules within their Med-Peds
program . . . .”). See id. at pp. 17-19 (Plaintiff’s own statistical analyses of the schedules focusing solely on
black female Med-Peds residents rotating through Internal Medicine).
86 Texas Dept. of Housing & Community Affairs v. Inclusive Communities Project, Inc., 576 U.S. 519, 542

(2015).
                                                       15
employment practice, and failed to provide evidence of a disparate effect, Plaintiff clearly

cannot prove a causal relationship between the two.87

        Even considering the facts alleged by Plaintiff to be true, Defendants are entitled

to judgment as a matter of law.

                                             CONCLUSION

        IT IS HEREBY ORDERED that the motion for summary judgment by The

Administrators of the Tulane Educational Fund is GRANTED.

        New Orleans, Louisiana, this 26th day of June, 2021.


                                                    _______ _____________ __________
                                                             SUSIE MORGAN
                                                      UNITED STATES DISTRICT JUDGE




87In fact, in her Opposition, Plaintiff states that a “racially motivated power struggle between program
directors caused disproportionately harder rotations.” R. Doc. 74 at pp. 4, 5, 14. This is not a facially neutral
employment policy or practice for purposes of a disparate impact claim.
                                                       16
